Title: To Benjamin Franklin from Samuel Johnson, [November? 1764]
From: Johnson, Samuel
To: Franklin, Benjamin


Most Worthy and Dear Sir
[November? 1764]
It was no small Mortification to me that you passed by last Fall without giving me the pleasure for a few moments of seeing you. However I doubt not but your reasons were such as I should have allowed sufficient had I known them. It was with great [word omitted] that I read the Resolves of your house, and Mr. Galloways Speech, with your excellent Preface, and lastly that you are appointed immediately to go home to plead so good a Cause. Your way seems plain before you, and I heartily wish you a good voyage and happy Success. Would to God you were charged with pleading the same Cause in behalf of all the Governments, that they might all alike be taken into the Kings more immediate Protection. It would certainly [be] best for us all to be under one form of Goverment and I beg that your best Influence may be so directed, that the Goverment, at home when they take yours in hand may make but one work of it. I wish to Heaven, particularly in behalf of this, that that might be the happy Event for we greatly suffer for want of such a Change, particularly by our whole Assembly’s being the Judges in all Cases of Equity, and our Constitutions being so monstrously popular, that all our Judges and other officers depend intirely on the people; so that they are under the strongest Temptation in many Cases to consider not so much what is Law or Equity, as what may please their Constituents. I was quite tired with my College which was too Great a burthen for my years, and now I thank God I enjoy great Health and tranquility in this sweet Retirement with my dear and only Son, and remain &c.
To Mr. Franklin
